              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 JULIAN R. BLACKSHEAR,

                          Plaintiff,
 v.                                               Case No. 18-CV-1449-JPS

 KEVIN KREMBS, PAUL S. KEMPER,
 MARCELO CASTILLO, CHRISTOPHER
 FURUMO, AMY EPPING, LAURA                                        ORDER
 FRAZIER, KRISTIN VASQUEZ, JESSICA
 MODROW, and JOHN/JANE DOES,

                          Defendants.


      On September 17, 2018, Plaintiff filed a complaint in this action.

(Docket #1). Post-screening, Plaintiff’s case was referred to Magistrate

Judge Nancy Joseph for mediation. In light of the mediation and potential

for early case resolution, Magistrate Judge Joseph ordered a stay of all

deadlines. (Docket #13, #19). When mediation proved unsuccessful,

Magistrate Judge Joseph referred the case back to this Court, with the stay

still in place. (Docket #24). Plaintiff subsequently filed a declaration for

entry of default. (Docket #33). Defendants responded that because the case

schedule was stayed, Defendants have not defaulted. (Docket #34).

      On June 2, 2020, Defendants filed a motion for summary judgment

on exhaustion grounds, (Docket #28), to which Plaintiff responded, (Docket

#43), and Defendants replied, (Docket #45). Defendants also requested an

additional stay of case deadlines until twenty-one (21) days after the Court

rules on Defendants’ motion for summary judgment. (Docket #27). The




  Case 2:18-cv-01449-JPS Filed 07/20/20 Page 1 of 3 Document 46
Court treats Defendants’ motion as one requesting a continuance of the stay

of case deadlines and will grant their request.

       Plaintiff also has filed a motion to appoint counsel. (Docket #26).

Under 28 U.S.C. § 1915(e)(1), the “court may request an attorney to

represent any person unable to afford counsel.” The court should seek

counsel to represent the plaintiff if: (1) the plaintiff has made reasonable

attempts to secure counsel; and (2) “’the difficulty of the case—factually and

legally—exceeds the particular plaintiff’s capacity as a layperson to

coherently present it.’” Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013)

(quoting Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc)).

       The Court will reject any motion for appointment of counsel if the

first element is not met. This requires, at minimum, that Plaintiff solicit

multiple attorneys for representation and that he attach evidence of their

refusal to undertake representation to the motion. The Court stresses that

Plaintiff’s efforts must be reasonable; Plaintiff does not satisfy this

requirement by submitting a certain number of rejection letters. Plaintiff

must make a good faith effort and show the Court that he has reached out

to lawyers whose areas of practice suggest they might consider taking his

case. If Plaintiff learns that the lawyers that he contacted are unable to assist

him, he should reach out to other lawyers before he concludes that no one

will help him.

       Plaintiff has not made reasonable attempts to secure counsel. As

evidence of his efforts to retain counsel, Plaintiff submitted four letters and

one envelope from law firms to Plaintiff in response to his requests for

representation. See (Docket #26-1 at 1–5). Plaintiff has submitted this

specific evidence of his attempts to contact counsel not only in support of

his motion to appoint counsel in this case but also in support of his motions


                            Page 2 of 3
  Case 2:18-cv-01449-JPS Filed 07/20/20 Page 2 of 3 Document 46
to appoint counsel in several other cases before this Court.1 Such efforts are

not reasonable. Plaintiff should have made efforts to contact different

attorneys for each of his cases; if Plaintiff wanted one attorney to represent

him in all of his cases before this Court, he should have made this explicitly

clear to both the Court and Plaintiff’s potential counsel.

       Further, two of the four law firms indicate that they do not handle

cases like Plaintiff’s case, while two others suggest that they do not have

the capacity or resources to do so. (Docket #26-1). The envelope submitted

by Plaintiff only shows the Court that the Plaintiff received a letter from a

law firm. (Id. at 3). As discussed above, Plaintiff needed to show that he

made additional efforts. Therefore, the Court denies Plaintiff’s motion to

appoint counsel. (Docket #26).

       Accordingly,

       IT IS ORDERED that Defendants’ motion to continue the stay of the

deadlines in this case until twenty-one (21) days after the Court rules on

Defendants’ motion for summary judgment (Docket #27) be and the same

is hereby GRANTED; and

       IT IS FURTHER ORDERED that Plaintiff’s motion to appoint

counsel (Docket #26) be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 20th day of July, 2020.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge

       1Plaintiff has submitted the same evidence of his attempts to contact legal
counsel in each the following cases before this Court: 18-CV-1445, 18-CV-1447, 18-
CV-1448, 18-CV-1449, 19-CV-252, 19-CV-276, and 19-CV-1455.


                            Page 3 of 3
  Case 2:18-cv-01449-JPS Filed 07/20/20 Page 3 of 3 Document 46
